Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS, filed July 13, 2021, has been considered.
On page 9, Applicant’s Interview Summary, May 18, 2020, is acknowledged.
RESPONSE TO ARGUMENTS
On page 10, Applicant’s argument via claim amendment overcomes the rejection under 35 U.S.C. § 101 directed to claims 19 and 20.
On page 10, Applicant’s argument via claim amendment overcomes the rejection under 35 U.S.C. § 112(b) directed to claims 1-10, 19 and 20.
On page 11, Applicant’s argument via claim amendment overcomes the rejection under 35 U.S.C. § 102(a) directed to claims 1, 3-5, 9, 11, 13-14, 17 and 19-20.  For example, Applicant argues McHugh does not include a versioning-enabled status, as further defined in the claims, and does not determine whether the versioning-enabled status is invalid from a response message, and Shih, alone or in combination, does not overcome this deficiency.  Applicant’s argument has been fully considered.  It is noted that the argued amendment raises a 35 U.S.C. 112(b) vague and indefinite issue discussed below.  Therefore, the limitations of “wherein the versioning-enabled status indicates whether versioning metadata for a transferred data object is stored in the second object data store” and “determine, from the response message, whether the versioning-enabled status is invalid” have been attributed with the broadest reasonable interpretation (BRI) for prior art rejection basis.  The new limitation as interpreted under BRI has been addressed by the new prior art of Anglin et al. (Anglin hereafter, US 2017/0032006 A1).
On page 11, Applicant’s argument via claim amendment overcomes the rejection under 35 U.S.C. § 103 directed to claims 2 and 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-11, recite “wherein the versioning-enabled status indicates whether versioning metadata for a transferred data object is stored in the second object data store”, and line 19, recites “determine, from the response message, whether the versioning-enabled status is invalid.”  Claim 1 is not clear as to whether “the versioning-enabled status is invalid” is directed to “version-enabled status” is directed the response message or “indicates whether versioning metadata for a transferred data object is stored in the second object data store.”  Further, claim 1 is not clear as to whether there is more than one “version-enabled status” as suggested by the claim.  The same issue is present in claims 11 and 19.
Due to the vague and indefinite issue above, the limitations of “wherein the versioning-enabled status indicates whether versioning metadata for a transferred data object is stored in the second object data store” and “determine, from the response message, whether the versioning-enabled status is invalid” have been attributed with the broadest reasonable interpretation (BRI).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al. (McHugh hereafter, US 8,533,170 B1) in view of Anglin et al. (Anglin hereafter, US 2017/0032006 A1).
Claim 1, McHugh disclose system, comprising:
a first object data store comprising a first set of data storage devices configured to store a first plurality of versioned data objects (Figure 13, e.g. data store 1322), wherein a versioned data object of the first plurality of versioned data objects includes a plurality of sequential versions corresponding to the versioned data object (Figure 10 A, e.g. Object 1010, and column 9, lines 60-67, e.g.  a new object is created, a time stamp corresponding to the date and time at which the new object is created may be stored as a creation/modification date for that object in a key map element associated with the object. If the object is an implicit object version (e.g., one with the special sentinel version-id value), the creation/modification date in the key map element associated with the object may be updated when (and if) the implicit object version is overwritten by a subsequent store operation (e.g., as shown at 145 in FIG. 1));

transfer the versioned data object from the first object data store to the second object data store (Figure 10A, e.g. Put Object);
send a version write request message to the second object data store for the versioned data object (column 11, lines 37-50, e.g. the requester may issue a COPY OBJECT instruction to a shared storage system or storage service, and that COPY OBJECT instruction may conform to an API similar to those described herein. The COPY OBJECT instruction may be issued to request that a particular data object be retrieved from a bucket that is owned by the requester (e.g., a bucket owned by a user who is a storage service subscriber), and/or that is currently being accessed, and that a copy of that data object be stored in the bucket. In response to receiving the request (i.e. via the COPY OBJECT instruction), the storage system may retrieve the data object specified in the request from the bucket and store a new copy of that data object in the same bucket or (if a different destination bucket is specified) in a different bucket, as described in more detail below);
receive a response message from the second object data store (column 29, lines 38-43, e.g. In response, the storage system may return any or all of the following: a status indicator reflecting the success or failure of the operation); 
determine, from the response message, whether the versioning-enabled status is invalid (column 29, lines 38-43, e.g. In response, the storage system may return any or all of the following: a status indicator reflecting the success or failure of the operation); and
send, responsive to determining that the versioning-enabled status is invalid, a

However, McHugh does not disclose “wherein the versioning-enabled status indicates whether versioning metadata for a transferred data object is stored in the second object data store.”  Anglin discloses wherein the versioning-enabled status indicates whether versioning metadata for a transferred data object is stored in the second object data store (page 6, claim 2, e.g.  wherein the source and target retention requirements indicate at least one of a retention number of versions of the object to maintain and a retention age limit for the versions of the object, wherein the source and target storages do not retain more than the retention number of versions of the object when indicated in their respective source and target retention policies and wherein the source and target storages do not have versions of the object exceeding the retention age limit when indicated in their respective source and target retention policies).
Anglin discloses there is a need in the art for improved techniques for replicating objects from one server to another (page 1, [0005]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Anglin to improve the replication system of McHugh.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of McHugh with the version of objects of Anglin for improved techniques for replicating objects from one server to another. 

Claim 4, McHugh in view of Anglin discloses the second set of data storage devices comprising the second object data store is configured to: store, responsive to the version write request message (McHugh, column 11, lines 37-50, e.g. the requester may issue a COPY OBJECT instruction to a shared storage system or storage service, and that COPY OBJECT instruction may conform to an API similar to those described herein. The COPY OBJECT instruction may be issued to request that a particular data object be retrieved from a bucket that is owned by the requester (e.g., a bucket owned by a user who is a storage service subscriber), and/or that is currently being accessed, and that a copy of that data object be stored in the bucket. In response to receiving the request (i.e. via the COPY OBJECT instruction), the storage system may retrieve the data object specified in the request from the bucket and store a new copy of that data object in the same bucket or (if a different destination bucket is specified) in a different bucket, as described in more detail below), a residual version of the versioned data object in the second object data store responsive to the versioning-enabled status being invalid (McHugh, column 29, lines 38-43, e.g. In response, the storage system may return any or all of the following: a status indicator reflecting the success or failure of the operation); and
delete, responsive to the delete request, the residual version of the versioned data object (McHugh, column 31, lines 9-49, e.g. a DELETE KEY operation may specify any or all of the following information for the request, some of which may be input by a user, and some of which may be generated and/or attached to the request by a client or host process: a user key, a bucket identifier, a user/subscriber identifier, an authorization code, a content type, and/or a date or time stamp reflecting 
Claim 5, McHugh in view of Anglin discloses the version write request message is a multi-part write request including multiple write transactions between the first object data store and the second object data store to transfer the versioned data object (McHugh, Figures 11A and 11C).
Claim 9, McHugh in view of Anglin discloses the replication manager is further executable to include a versioning-invalid list of destination object data buckets with an invalid versioning-enabled status (McHugh, column 11, lines 20-36, e.g.  a request to perform a COPY OBJECT operation may include a destination user key to be associated with the copy of the data object when it is stored in the destination bucket. As with the PUT type operation described above, this API may cause the storage system to automatically generate a unique version-id for the destination object if versioning is enabled for the destination bucket. If versioning is off or suspended for the destination bucket, the API may cause the storage system to use the sentinel version-id value for the copied object. In some embodiments, if the requester attempts to specify a version-id for the destination object, the storage system may return an error indication (e.g., 405 Method Not Allowed, or similar)); and the replication manager is further executable to add, responsive to determining that the versioning-enabled status is invalid, a versioning-invalid entry for a destination object data bucket in the second object data store (column 11, lines 1-11, e.g. the requester may only be able to learn about the existence of delete markers if the requester has permission to access delete markers the target bucket or to list all object versions in the target bucket).
Claims 11, 13, 14, 19, and 20, McHugh in view of Anglin discloses a method and system (McHugh, Figure 13) for implementing above cited system.
s 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al. (McHugh hereafter, US 8,533,170 B1) in view of Anglin et al. (Anglin hereafter, US 2017/0032006 A1), as applied to claims 1, 3-5, 9, 11, 13, 14, 19, and 20, in view of Shih et al. (Shih hereafter, US 6,615,223 B1).
Claims 2 and 12, McHugh and Anglin discloses the claimed invention except for the limitation of the replication manager is further executable to add, responsive to determining that the versioning-enabled status is invalid, a version write request for the versioned data object to a retry queue.
Shih discloses AttrVer column describes the version of an attribute for an LDAP directory entry. Each time an attribute is modified, the version number of that attribute is incremented and the timestamp is adjusted to the most recent modification time (column 12, lines 63-67).  An attempt is then made to apply the change. If it fails to be applied in the new queue, the change will be put to a "retry queue". If it fails to be applied after a specified number of attempts in the retry queue, the change will be placed to a "Human Intervention queue" and re-attempted at a much lower rate. If it succeeds to be applied from one of the above 3 queues, it will be placed to the purge queue for garbage collection (column 14, lines 13-23).  Shih discloses there is a need for an improved method and system for replicating data in a database system (column 3, lines 34-36).  One of ordinary skill in the art at the time of filing of the invention would have been motivated Shih to improve the system of McHugh and Anglin for replicating data.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of McHugh with the retry queue of Shih to improve the system of McHugh and Anglin for replicating data.
CONCLUSION
Claims 6-8, 10, 15, 16, and 17 are rejected, however, the claims are free of any prior art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152